lk CI 4 "
Order entered November              , 2012




                                                In The
                                       Court of ftppeato
                             if iftb Oiotritt of Texao at /ID atla5
                                         No. 05-12-01474-CR

                               EX PARTE MICHAEL T. ROBERTS

                         On Appeal from the 422nd Judicial District Court
                                     Kaufman County, Texas
                               Trial Court Cause No. 86890-422

                                               ORDER

          The Court has received the clerk's record and the reporter's record in this appeal from the

trial court's order denying appellant the relief sought by his application for writ of habeas corpus.

The clerk's record does not contain a copy of the trial court's certification of appellant's right to

appeal.

          We ORDER the Kaufman County District Clerk to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing the trial court's certification of appellant's

right to appeal. See TEX. R. APP. P. 25.2(d).

          We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

We ORDER the State to file its brief within FORTY-FIVE DAYS of the date of this order. No

extensions will be granted. If any party's brief is not filed within the time specified, the appeal

will be submitted without that party's brief. See TEX. R. APP. P. 31.1.
       The appeal will be submitted without oral argument on January 25, 2013 to a panel

consisting of Justices Moseley, Francis, and Lang. See TEX. R. APP. P. 31.2.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following:

             •   Honorable B. Michael Chitty, Presiding Judge, 422nd Judicial District Court;

             •   Donna Gehl, Official Court Reporter, 422nd Judicial District Court;

             •   Kaufman County District Clerk; and

             •   Counsel for all parties.